Exhibit 10.1 INVESTMENT ADVISORY AND MANAGEMENT AGREEMENT BETWEEN HARVEST CAPITAL CREDIT CORPORATION AND HCAP ADVISORS LLC AGREEMENT, dated as of April 29, 2013 between Harvest Capital Credit Corporation, a Delaware corporation (the “ Corporation ”), and HCAP Advisors LLC (the “ Adviser ”), a Delaware limited liability company. WHEREAS, the Adviser has agreed to furnish investment advisory services to the Corporation, which intends to elect to operate as a business development company under the Investment Company Act of 1940, as amended (the “ 1940 Act ”); and WHEREAS, this Agreement has been approved in accordance with the provisions of the 1940 Act, and the Adviser is willing to furnish such services upon the terms and conditions herein set forth. NOW, THEREFORE, in consideration of the mutual premises and covenants herein contained and other good and valuable consideration, the receipt of which is hereby acknowledged, it is agreed by and between the parties hereto as follows: 1. In General . The Adviser agrees, all as more fully set forth herein, to act as investment adviser to the Corporation with respect to the investment of the Corporation’s assets and to supervise and arrange for the day-to-day operations of the Corporation and the purchase of assets for and the sale of assets held in the investment portfolio of the Corporation. 2. Duties and Obligations of the Adviser with Respect to Investment of Assets of the Corporation . (a) Subject to the succeeding provisions of this paragraph and subject to the direction and control of the Corporation’s board of directors (the “ Board of Directors ”), the Adviser shall act as the investment adviser to the Company and to manage the investment and reinvestment of the assets of the Company.Without limiting the generality of the foregoing, the Adviser shall, during the term and subject to the provisions of this Agreement, (i) determine the composition of the portfolio of the Corporation, the nature and timing of the changes therein and the manner of implementing such changes; (ii) identify, evaluate and negotiate the structure of the investments made by the Corporation; (iii) execute, close, service and monitor the investments that the Corporation makes; (iv) determine the securities and other assets that the Corporation will purchase, retain or sell; (v) perform due diligence on prospective portfolio companies; and (vi) provide the Corporation with such other investment advisory, research and related services as the Corporation may, from time to time, reasonably require for the investment of its funds.Nothing contained herein shall be construed to restrict the Corporation’s right to hire its own employees or to contract for administrative services to be performed by third parties, including but not limited to, the calculation of the net asset value of the Corporation’s shares. In the event that the Corporation determines to obtain debt financing, the Adviser shall arrange for such financing on the Corporation’s behalf, subject to the oversight and approval of the Corporation’s Board of Directors. (b) In the performance of its duties under this Agreement, the Adviser shall at all times use all reasonable efforts to conform to, and act in accordance with, any requirements imposed by (i)the provisions of the 1940 Act, and of any rules or regulations in force thereunder, subject to the terms of any exemptive order applicable to the Corporation; (ii)any other applicable provision of law; (iii)the provisions of the Amended and Restated Certificate of Incorporation and the Bylaws of the Corporation, as such documents are amended from time to time; (iv)the investment objectives, policies and restrictions applicable to the Corporation as set forth in the Corporation’s Registration Statement on Form N-2, initially filed on December 26, 2012 (the “ Registration Statement ”), and as set forth in the reports and/or registration statements that the Corporation files with the Securities and Exchange Commission (the “
